     Case 1:20-cv-00623-AWI-JLT Document 14 Filed 06/22/20 Page 1 of 3


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA
10

11    LISA BELYEW,                                       Case No. 1:20-cv-00623-JLT (PC)

12                       Plaintiff,                      FINDINGS AND RECOMMENDATIONS
                                                         TO DENY PLAINTIFF’S MOTION TO
13           v.                                          PROCEED IN FORMA PAUPERIS AND
                                                         DISMISS ACTION WITHOUT PREJUDICE
14    M. PALLARES, et al.,
                                                         (Doc. 2)
15                       Defendants.
                                                         14-DAY DEADLINE
16
                                                         Clerk of the Court to Assign a District Judge
17

18          Before the Court is Plaintiff’s application to proceed in forma pauperis pursuant to 28

19   U.S.C. § 1915. (Doc. 2.) Because Plaintiff has more than three “strikes” under section 1915(g)

20   and fails to show that she is in imminent danger of serious physical injury, the Court recommends

21   that her application be denied.

22     I.   THREE-STRIKES PROVISION OF 28 U.S.C. § 1915

23          28 U.S.C. § 1915 governs in forma pauperis proceedings. The statute provides, “[i]n no

24   event shall a prisoner bring a civil action … under this section if the prisoner has, on 3 or more

25   prior occasions, while incarcerated or detained in any facility, brought an action or appeal in a

26   court of the United States that was dismissed on the grounds that it is frivolous, malicious, or fails

27   to state a claim upon which relief may be granted, unless the prisoner is under imminent danger

28   of serious physical injury.” 28 U.S.C. § 1915(g).
     Case 1:20-cv-00623-AWI-JLT Document 14 Filed 06/22/20 Page 2 of 3


 1       II.    DISCUSSION

 2              Plaintiff has filed numerous lawsuits in this judicial district.1 The Court notes the

 3   following six cases that have been dismissed for failure to state a claim on which relief can be

 4   granted:2 (1) Belyew v. Lamalfa, et al., No. 2:17-cv-01095-KJN (E.D. Cal. Oct. 10, 2017); (2)

 5   Belyew v. Honea, et al., No. 2:17-cv-01189-GEB-CKD (E.D. Cal. Jan. 10, 2018); (3) Belyew v.

 6   Butte County Jail Medical Staff, No. 2:17-cv-00506-JAM-EFB (E.D. Cal. June 25, 2018); (4)

 7   Belyew v. Dupre-Tokos, No. 2:18-cv-00052-WBS-EFB (E.D. Cal. Aug. 31, 2018); (5) Belyew v.

 8   Taylor, et al., No. 2:18-cv-00907-JAM-CKD (E.D. Cal. June 19, 2019); and, (6) Belyew v. Jones,

 9   et al., No. 2:18-cv-00895-MCE-EFB (E.D. Cal. Aug. 20, 2019). All of these cases were dismissed
10   before Plaintiff initiated the current action on May 1, 2020. Plaintiff is therefore precluded from

11   proceeding in forma pauperis in this action unless, at the time she filed her complaint, she was

12   under imminent danger of serious physical injury. See Andrews v. Cervantes, 493 F.3d 1047,

13   1052-53 (9th Cir. 2007).

14              In her complaint, Plaintiff alleges that she suffers from sleep deprivation due to inmates

15   being placed above her bunk on “1 up” instead of “4 up.” (Doc. 1 at 2-3.) Plaintiff states that she

16   suffers from post-traumatic stress disorder, and “that anytime the inmate on the top bunk moves,

17   [she] suffers ‘flashbacks’” and immediately wakes up, causing her to lose sleep. (Id.) Plaintiff’s

18   allegations do not show that she is in imminent danger of serious physical injury.

19   III.       CONCLUSION AND RECOMMENDATIONS
20              Based on the foregoing, the Court RECOMMENDS that:

21              1. Plaintiff’s motion to proceed in forma pauperis (Doc. 12) be DENIED; and,

22              2. This action be DISMISSED without prejudice to refiling upon prepayment of the

23                   filing fee.

24   The Court DIRECTS the Clerk of the Court to assign a district judge to this action.

25   1
         The Court may take judicial notice of court records. United States v. Wilson, 631 F.2d 118, 119 (9th Cir. 1980).
     2
26     Several of the cases were dismissed without prejudice when Plaintiff failed to file an amended complaint after the
     court found that she had failed to state a cognizable claim. When a “court dismisses a complaint on the ground that it
     fails to state a claim, … the court grants leave to amend, and … the plaintiff then fails to file an amended complaint,
27
     the dismissal counts as a strike.” Harris v. Mangum, 863 F.3d 1133, 1143 (9th Cir. 2017). Furthermore, “[a]
     dismissal … for failure to state a claim counts as a strike, whether or not with prejudice.” Lomax v. Ortiz-Marquez,
28   140 S. Ct. 1721, 1727 (2020).

                                                                   2
     Case 1:20-cv-00623-AWI-JLT Document 14 Filed 06/22/20 Page 3 of 3


 1          These Findings and Recommendations will be submitted to the United States District

 2   Judge assigned to this case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within 14 days

 3   of the date of service of these Findings and Recommendations, Plaintiff may file written

 4   objections with the Court. The document should be captioned, “Objections to Magistrate Judge’s

 5   Findings and Recommendations.” Plaintiff’s failure to file objections within the specified time

 6   may result in waiver of her rights on appeal. Wilkerson v. Wheeler, 772 F.3d 834, 839 (9th Cir.

 7   2014) (citing Baxter v. Sullivan, 923 F.2d 1391, 1394 (9th Cir. 1991)).

 8
     IT IS SO ORDERED.
 9
10      Dated:     June 22, 2020                              /s/ Jennifer L. Thurston
                                                       UNITED STATES MAGISTRATE JUDGE
11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28

                                                      3
